COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Joyce Columbus

Appellate case number:    01-21-00272-CV

Trial court case number: 035118

Trial court:              12th District Court of Grimes County

        This original proceeding was abated to permit the successor judge to reconsider the order
relator is challenging. A supplemental clerk’s record was filed containing the successor judge’s
ruling.
       Accordingly, the abatement is lifted and the case is reinstated on the active docket.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_________
                    Acting individually  Acting for the Court


Date: __October 27, 2022____